Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
1.        Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
2.          The information disclosure statement (IDS) submitted on 12/29/10 has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
3.          The drawings filed on 10/16/20.  These drawings are acceptable.
Claim Rejections - 35 USC § 103
4.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious             

6.          Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marsocci (Pat. No. 4,488,049) in view of Deliwala (U.S. Pub. No. 2019/0187038). Hereafter “Marsocci” and “Deliwala”.
            Regarding Claim(s) 1, Marsocci teaches
            a housing enclosing a measurement volume that is accessible to the smoke particles in a measurement chamber, having a upper part, , (figures 1-3, volume 20 is not different from measurement chamber, base plate 1 and cover 2 is not different from a housing, upper part is not different from the portion of the circular cover 2), said measurement volume being defined by a volume of intersection between an emission of at least one first emitter of radiation at a first predefined emission wavelength, and a reception of a receiver of radiation capable of receiving radiations scattered on smoke particles, (figure 3, reaction volume 20a is not different from a volume of intersection.  It is inherent that IR LED 12 must has its own predefined emission wavelength; Column 1, lines 46-49; Column 2, lines 60-64),
          wherein said at least one first emitter of radiation and the receiver of radiation are mounted in the measurement chamber, on the surface of a printed circuit board placed under the upper part, (figure 2, LED 12, photo sensing 14, surface of electric circuit 9, upperpart is the portion of the circular cover 2), and in that any portion of internal surface of the upper part of the measurement chamber directly forming an obstacle to the radiation emitted in the emission has a roughness capable of generating a scattered reflection of this radiation, (figure 3, optical block 11 is not different from an obstacle, wall member 15 has a light scattering surface; Column 3, lines 22-28.  It is inherent that any light scattering surface must has its own roughness capable of generating a scattered reflection of this radiation).


            Regarding Claim(s) 2, Marsocci teaches housing is formed by the assembly of a plate and a cap, and in that said upper part of the measurement chamber is injection moulded in a single piece of any colour with said cap, (figures 1-3, base plate 1, cover cap 2, measurement chamber 20.  It is inherent that in figure 1, the colour of the base and the cover cap 2 is the same).

7.          Claim(s) 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marsocci (Pat. No. 4,488,049) in view of Deliwala (U.S. Pub. No. 2019/0187038) further in view of Fang et al. (U.S. Pub. No. 2019/0251816). Hereafter “Marsocci” and “Deliwala” and “Fang”.
            Regarding Claim(s) 6, 8, 9, Marsocci teaches all the limitations of claim 1 as stated above except for the first emission wavelength is substantially equal to 450 nanometres, the second emission wavelength is substantially equal to 950 nanometres.  Fang teaches emission wavelength is substantially equal to 450 nanometres, ([0029], the second emission wavelength is substantially equal to 950 nanometres, ([0003, 0007, 0011, 0017, 0029, 0035, 0041, 0044, 0047, 0048, 0050, 0056]).  Visible light has wavelength rang 400nm-700nm, and IR has wavelength lager than 750nm). It would have been obvious to one having ordinary skill in the art at the time 
          Further, regarding to claim 9, Marsocci also teaches the roughness of any portion of internal surface of the upper part of the measurement chamber directly forming an obstacle to the radiation emitted at the first wavelength, (figure 3, optical block 11 is not different from an obstacle, wall member 15 has a light scattering surface; Column 3, lines 22-28.  It is inherent that any light scattering surface must has its own roughness capable of generating a scattered reflection of this radiation), (and/or at the second wavelength is defined by an arithmetic mean roughness Ra substantially equal to 0.8 micrometres.  The statement after OR condition could be ignore).

            Regarding Claim(s) 7, Marsocci and Deliwala teach a volume of intersection between a cone of emission as disclosed in claim 1 above.  Although Marsocci and Deliwala does not teach a second emission wavelength distinct from the first emission wavelength, and the radiation scattered on smoke particles at this second wavelength, Fang teaches, ([0003, 0007, 0011, 0017, 0029, 0035, 0041, 0044, 0047, 0048, 0050, 0056], one light source is infrared light, and the other light source is visible light).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Marsocci and Deliwala by a second emission wavelength distinct from the first emission wavelength, and the radiation scattered on smoke particles at this second wavelength in order to implement inspection system efficiently, (Fang, [0003, 0007, 0011, 0017, 0029, 0035, 0041, 0044, 0047, 0048, 0050, 0056]).  


all the limitations of claim 1 as stated above except for the first emission wavelength is substantially equal to 450 nanometres.  Fang teaches emission wavelength is substantially equal to 450 nanometres, ([0029].  Visible light has wavelength rang 400nm-700nm). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Marsocci by having emission wavelength is substantially equal to 450 nanometres in order to implement inspection system with a specific wavelength, (Fang, [0029]).

Allowable Subject Matter
8.          Claims 3-5, 10-13, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.          The following is a statement of reasons for the indication of allowable subject matter:  there was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claim 3. 
10.          As claim 3, the prior art of record taken alone or in combination, fails to disclose or render obvious optical smoke detector with scattered radiation comprising measurement volume being defined by a volume of intersection between a cone of emission of at least one first emitter of radiation, and a cone of reception of a receiver receiving radiations scattered on smoke particles, any portion of internal surface of the upper part of the measurement chamber directly forming an obstacle to the radiation emitted in the cone of emission has a roughness capable of generating a scattered reflection of this radiation; wherein said roughness is defined by an 
11.          As claim 10, the prior art of record taken alone or in combination, fails to disclose or render obvious optical smoke detector with scattered radiation comprising measurement volume being defined by a volume of intersection between a cone of emission of at least one first emitter of radiation, and a cone of reception of a receiver receiving radiations scattered on smoke particles, any portion of internal surface of the upper part of the measurement chamber directly forming an obstacle to the radiation emitted in the cone of emission has a roughness capable of generating a scattered reflection of this radiation; wherein said at least one first emitter of radiation and the receiver of radiation are mounted on the surface of said printed circuit board so that the cone of emission and the cone of reception extend in two substantially parallel directions of orientation, the two directions of orientation being substantially orthogonal to the printed circuit board; in combination with the rest of the limitations of claims 1 and 10.
12.          As claim 13, the prior art of record taken alone or in combination, fails to disclose or render obvious optical smoke detector with scattered radiation comprising measurement volume being defined by a volume of intersection between a cone of emission of at least one first emitter of radiation, and a cone of reception of a receiver receiving radiations scattered on smoke particles, any portion of internal surface of the upper part of the measurement chamber directly forming an obstacle to the radiation emitted in the cone of emission has a roughness capable of generating a scattered reflection of this radiation; wherein said at least one first emitter of radiation and the receiver of radiation are mounted on the surface of said printed circuit board so that the cone of emission and the cone of reception extend in two substantially parallel directions of orientation, the two directions of orientation being substantially orthogonal to the printed 

Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
March 12, 2022
/Tri T Ton/  		
Primary Examiner Art Unit 2877